Citation Nr: 0318837	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial (compensable) evaluation 
for scoliosis of the thoracic and lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel






REMAND

On November 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  The veteran was previously asked to identify 
all VA and non-VA health care providers that have 
treated him for a spinal condition during the 
period of July 1998 to the present.  Obtain records 
from each health care provider the veteran 
identifies.
2.  Thereafter, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded the following examination:  an 
orthopedic examination to show the nature and 
extent of the thoracolumbar disability.  Send the 
claims folder to the examiner for review.  All 
indicated studies, including and range of motion 
studies in degrees, should be performed.  The 
examiner should report both the veteran's ranges of 
motion and what would be considered a normal range 
of motion.
In reporting the results of range of motion 
testing, the examiner should identify any objective 
evidence of pain and the specific excursion(s) of 
motion of the thoracolumbar spine, if any, 
accompanied by pain.  To the extent possible, the 
examiner should assess the degree of severity of 
any pain.  
The examiner should describe any neurological 
symptoms into the lower extremities, if present.  
The examiner should further note whether there is 
characteristic pain on motion, whether there is 
muscle spasm on extreme forward bending, and 
whether there is unilateral loss of lateral spine 
motion in standing position.  The examiner should 
also comment as to whether the lumbar spine 
exhibits severe disability with listing to the 
opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing 
position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and abnormal 
mobility on forced motion.
The extent of any incoordination, weakened 
movement, and excess fatigability on use should 
also be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened movement, 
excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.   
The examiner should also express an opinion 
concerning whether there would be additional limits 
on functional ability of the thoracolumbar spine on 
repeated use or during flare-ups (if the veteran 
describes flare-ups) and, to the extent possible, 
provide an assessment of the functional impairment 
on repeated use or during flare-ups.  If feasible, 
the examiner should assess the additional 
functional impairment on repeated use or during 
flare-ups in terms of the degree of additional 
range of motion loss.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




